In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00025-CV
        ______________________________


     HUBERT MCCURLEY, INDIVIDUALLY,
  D/B/A STAN’S BACKHOE SERVICE, INC., AND
  RITA MCCURLEY, INDIVIDUALLY, Appellants

                          V.

 CAPITOL INDEMNITY CORPORATION, Appellee




   On Appeal from the 173rd Judicial District Court
             Henderson County, Texas
            Trial Court No. 2008A-490




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Appellants, Hubert McCurley, Individually, d/b/a Stan’s Backhoe Service, Inc., and Rita

McCurley, Individually, have filed with this Court a motion to dismiss the pending appeal in this

matter. 1   Appellants represent to this Court that the parties have reached a full and final

settlement. In such a case, no real controversy exists, and in the absence of a controversy, the

appeal is moot.

        We grant the motion and dismiss this appeal.



                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           June 15, 2010
Date Decided:             June 16, 2010




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).

                                                        2